                       Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 1 of 12
AO 245B (Rev. 09/)    Judgment in a Criminal Case
                        Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                              District
                                                      __________       of Nevada
                                                                  District of __________
                                                                          )
             UNITED STATES OF AMERICA                                     )         JUDGMENT IN A CRIMINAL CASE
                        v.                                                )
              EGOR IGOREVICH KRIUCHKOV                                    )
                                                                          )         Case Number: 3:20-cr-45-MMD-CLB
                                                                          )         USM Number: 79692-112
                                                                          )
                                                                          )          Christopher Frey
                                                                          )         Defendant’s Attorney
THE DEFENDANT:
✔ pleaded guilty to count(s)
G                                     1 of the indictment
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                           Offense Ended            Count
18 USC §371                        Conspiracy to intentionally cause damage to a protected

                                   computer                                                                    8/22/2020            1



       The defendant is sentenced as provided in pages 2 through                7          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                               G is     G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                              5/24/2021
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                                    MIRANDA M. DU, CHIEF U.S. DISTRICT JUDGE
                                                                         Name and Title of Judge


                                                                                                           5/25/2021
                                                                         Date
                     Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 2 of 12
AO 245B (Rev. 09/) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                   Judgment — Page    2       of   7
 DEFENDANT: EGOR IGOREVICH KRIUCHKOV
 CASE NUMBER: 3:20-cr-45-MMD-CLB

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  Time served (calculated by Defense counsel as 278 days.)




      G The court makes the following recommendations to the Bureau of Prisons:




      ✔ The defendant is remanded to the custody of the United States Marshal.
      G

      G The defendant shall surrender to the United States Marshal for this district:
          G at                                   G a.m.      G p.m.         on                                            .

          G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          G before 2 p.m. on                                            .

          G as notified by the United States Marshal.
          G as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
                       Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 3 of 12
AO 245B (Rev. 09/)   Judgment in a Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                      Judgment—Page    3      of         7
DEFENDANT: EGOR IGOREVICH KRIUCHKOV
CASE NUMBER: 3:20-cr-45-MMD-CLB
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 3 years.




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
            G✔ The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    G✔ You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    G You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                   Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 4 of 12
AO 245B (Rev. 09/)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                               Judgment—Page      4          of     7
DEFENDANT: EGOR IGOREVICH KRIUCHKOV
CASE NUMBER: 3:20-cr-45-MMD-CLB

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours ofbecoming
      aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
   ,IWKHSUREDWLRQRIILFHUGHWHUPLQHVWKDW\RXSRVHDULVNWRDQRWKHUSHUVRQ LQFOXGLQJDQRUJDQL]DWLRQ WKHSUREDWLRQRIILFHUPD\
      UHTXLUH\RXWRQRWLI\WKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXUFULPLQDOUHFRUGDQG\RXPXVWFRPSO\ZLWKWKDWLQVWUXFWLRQ7KH
      SUREDWLRQRIILFHUPD\FRQWDFWWKHSHUVRQDQGFRQILUPWKDW\RXKDYHQRWLILHGWKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXUFULPLQDO
      UHFRUG
   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                   Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 5 of 12
AO 245B (Rev. 09/)   Judgment in a Criminal Case
                       Sheet 3D — Supervised Release
                                                                                             Judgment—Page   5      of         7
DEFENDANT: EGOR IGOREVICH KRIUCHKOV
CASE NUMBER: 3:20-cr-45-MMD-CLB

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030
 (e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a United
 States Probation Officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
 occupants that the premises may be subject to searches pursuant to this condition.

 The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
 violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must be
 conducted at a reasonable time and in a reasonable manner.

 2. You must provide the probation officer access to any requested financial information and authorize the release of any
 financial information. The probation office will share financial information with the U.S. Attorney’s Office.

 3. You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.

 4. If you are ordered deported from the United States, you must remain outside the United States, unless legally
 authorized to re-enter. If you re-enter the United States, you must report to the nearest probation office within 72 hours
 after you return.
                       Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 6 of 12
AO 245B (Rev. 09/)    Judgment in a Criminal Case
                        Sheet 5 — Criminal Monetary Penalties
                                                                                                     Judgment — Page   6        of      7
 DEFENDANT: EGOR IGOREVICH KRIUCHKOV
 CASE NUMBER: 3:20-cr-45-MMD-CLB
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment             5HVWLWXWLRQ        )LQH                 $9$$$VVHVVPHQW             -97$$VVHVVPHQW
 TOTALS           $ 100.00                   $ 14,824.89            $                      $                           $


 G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                  Total Loss***              Restitution Ordered         Priority or Percentage
  SEALED                                                                   $14,824.89                $14,824.89




 TOTALS                                $                   14,824.89             $              14,824.89


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the             G fine    G restitution.
       G the interest requirement for the            G fine      G restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                        Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 7 of 12
AO 245B (Rev. 09/)    Judgment in a Criminal Case
                         Sheet 6 — Schedule of Payments

                                                                                                                 Judgment — Page   7         of      7
 DEFENDANT: EGOR IGOREVICH KRIUCHKOV
 CASE NUMBER: 3:20-cr-45-MMD-CLB

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ✔ Lump sum payment of $ 14,924.89
       G                                                          due immediately, balance due

            G     not later than                                      , or
            G     in accordance with       G C,       G D,       G E, or         G F below; or
 B     G Payment to begin immediately (may be combined with                    G C,        G D, or       G F below); or
 C     G Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                             (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D     G Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                             (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F     ✔ Special instructions regarding the payment of criminal monetary penalties:
       G
             Defendant is to pay restitution based upon his ability to pay.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 G Joint and Several
       Case Number
       Defendant and Co-Defendant Names                                                      Joint and Several                Corresponding Payee,
       (including defendant number)                          Total Amount                         Amount                          if appropriate




 G The defendant shall pay the cost of prosecution.
 G The defendant shall pay the following court cost(s):
 G The defendant shall forfeit the defendant’s interest in the following property to the United States:
         the items listed in the order of forfeiture (attached.)


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
          Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 8 of 12



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:20-CR-045-MMD-CLB

 9                 Plaintiff,                       Preliminary Order of Forfeiture

10          v.

11 EGOR IGOREVICH KRIUCHKOV,

12                 Defendant.

13         This Court finds Egor Igorevich Kriuchkov pled guilty to Count One of a One-Count
14 Criminal Indictment charging him with conspiracy to intentionally cause damage to a

15 protected computer in violation of 18 U.S.C. §§ 371 and 1030(a)(5)(A). Criminal

16 Indictment, ECF No. 4; Change of Plea, ECF No. 49; Plea Agreement, ECF No. 48.

17         This Court finds Egor Igorevich Kriuchkov agreed to the forfeiture of the property
18 set forth in the Plea Agreement, the Bill of Particulars, and the Forfeiture Allegation of the

19 Criminal Indictment. Criminal Indictment, ECF No. 4; Change of Plea, ECF No. 49; Plea

20 Agreement, ECF No. 48.

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
22 States of America has shown the requisite nexus between property set forth in the Plea

23 Agreement, the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment

24 and the offense to which Egor Igorevich Kriuchkov pled guilty.

25         The following property is (1) any personal property that was used or intended to be
26 used to commit or to facilitate the commission of a violation of 18 U.S.C. § 1030(a)(5)(A),

27 or 18 U.S.C. § 371, conspiracy to violate such offense and (2) any personal property used or

28 intended to be used to commit or to facilitate the commission of a violation of 18 U.S.C. §
          Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 9 of 12



 1   1030(a)(5)(A), or 18 U.S.C. § 371, conspiracy to violate such offense and is subject to

 2   forfeiture pursuant to 18 U.S.C. § 1030(i)(1)(A) and (j)(1):

 3                    1. an iPhone X, model number A1901, serial number G0NW1D54JCL8;

 4                    2. a LG Phoenix 5, model number LM-K300AM, serial number

 5                       007VTHJ0163129, IMEI number 353953111881291; and

 6                    3. an LG cell phone, model number LG GSM LM-X210APM, IMEI

 7                       number: 355437107230117.

 8   (all of which constitutes property).

 9          This Court finds that on the government’s motion, the Court may at any time enter

10   an order of forfeiture or amend an existing order of forfeiture to include subsequently

11   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

12   32.2(b)(2)(C).

13          This Court finds the United States of America is now entitled to, and should, reduce

14   the aforementioned property to the possession of the United States of America.

15          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

16   DECREED that the United States of America should seize the aforementioned property.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

18   rights, ownership rights, and all rights, titles, and interests of Egor Igorevich Kriuchkov in

19   the aforementioned property are forfeited and are vested in the United States of America

20   and shall be safely held by the United States of America until further order of the Court.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

22   of America shall publish for at least thirty (30) consecutive days on the official internet

23   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

24   describe the forfeited property, state the time under the applicable statute when a petition

25   contesting the forfeiture must be filed, and state the name and contact information for the

26   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

27   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

28   the government may instead serve every person reasonably identified as a potential claimant
                                                 2
          Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 10 of 12



 1   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

 2   Rule G(4)(a)(i)(A).

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 4   or entity who claims an interest in the aforementioned property must file a petition for a

 5   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 6   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 7   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 8   right, title, or interest in the forfeited property and any additional facts supporting the

 9   petitioner’s petition and the relief sought.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

11   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

12   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

13   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

14   after the first day of the publication on the official internet government forfeiture site,

15   www.forfeiture.gov.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

17   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

18   Attorney’s Office at the following address at the time of filing:

19                  Daniel D. Hollingsworth
                    Assistant United States Attorney
20                  James A. Blum
                    Assistant United States Attorney
21                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
22

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

24   described herein need not be published in the event a Declaration of Forfeiture is issued by

25   the appropriate agency following publication of notice of seizure and intent to

26   administratively forfeit the above-described property.

27   ///

28   ///
                                                      3
          Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 11 of 12



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3                 March 18
            DATED _____________________, 2021.

 4

 5

 6                                               MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
Case 3:20-cr-00045-MMD-CLB Document 67 Filed 05/25/21 Page 12 of 12




  Y-----y
  ssxssprestitution list
